Citation Nr: 0507019	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-02 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability, and, if so, whether the 
reopened claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 2001 rating decision of the St. Louis, 
Missouri Regional Office (RO).

These claims were previously remanded by the Board for 
further development in July 2003 and May 2004.


FINDINGS OF FACT

1.  A November 1999 unappealed rating action denied the 
veteran's claim for service connection for bilateral hearing 
loss.

2.  In April 2001, the veteran requested that his claim for 
service connection for bilateral hearing loss be reopened.

3.  The additional evidence submitted to reopen the veteran's 
claim for service connection for bilateral hearing loss, when 
considered in conjunction with the record as a whole, is new 
and must be considered in order to fairly decide the merits 
of the claim.

4.  Bilateral hearing loss was not shown in service or within 
a year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between any 
current hearing loss and any incident of the veteran's active 
service.

5.  Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.


CONCLUSIONS OF LAW

1.  The November 1999 decision of the regional office that 
denied service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302 (2004).

2.  Evidence received since the November 1999 RO decision is 
new and material, and, thus, the claim for service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in May 2004 apprised the appellant 
of the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained, and and that the 
veteran's VA medical records have been obtained.  
Furthermore, the veteran has submitted private medical 
records and the veteran has provided testimony before a 
hearing officer.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  There is no indication that 
there exists any additional obtainable evidence which has a 
bearing on the veteran's claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The old evidence

Of record at the time of the November 1999 rating decision 
were the service medical records.  These show no complaints 
of hearing loss or tinnitus.  Both the January 1951 
enlistment examination report and the December 1953 discharge 
examination report indicate that the veteran had 15/15 
(normal) hearing in both ears.

The service personnel records indicate that the veteran was a 
tank crewman in service.

A March 1992 United States Government Memorandum, signed by a 
physician medical director, indicates that the veteran had 
significant hearing loss in both ears.  It was noted that the 
veteran reported hearing loss since 1977.

A September 1992 private record indicates that the veteran 
reported bilateral hearing loss for five years or more, and 
occasional tinnitus.  He also reported noise exposure at a 
power plant since 1977.

February 1999 private records indicate that the veteran had 
sensorineural hearing loss in both ears.  An MRI revealed 
abnormal signal throughout the left mastoid, compatible with 
a combination of both acute and chronic mastoiditis.  

Additional evidence

Evidence received subsequent to the November 1999 rating 
action includes testimony provided at an April 2000 hearing 
before a RO hearing officer.  At this hearing, the veteran 
testified that he had been a tank crewman for two and a half 
years.  He stated that he had lots of noise exposure from the 
engine of the tank and from the guns.  The veteran reported 
that he did not wear any hearing protection.

An October 2000 private audiological report indicates that 
the veteran had a speech reception threshold of 92 percent in 
the right ear and 88 percent in the left ear.  

A December 2000 VA record notes that the veteran reported a 
history of hearing loss and tinnitus for 46 years.  The 
veteran gave a history of significant loud noise exposure 
during his military career with the Marines.  He stated that 
he drove and fired weapons from a tank, and reported that he 
wore no hearing protection.

A January 2002 audiological report from a private audiologist 
indicates that there had been no significant change since the 
October 2000 evaluation.  A May 2002 private audiological 
evaluation report also reveals bilateral hearing loss.

The veteran was afforded a VA audiometric evaluation in June 
2003.  The examiner noted that she had reviewed the veteran's 
claims file.  The veteran reported bilateral hearing loss and 
tinnitus since the early 1960's.  The veteran stated that he 
experienced excessive noise working as part of a tank crew 
from 1951-1954.  He asserted that he was exposed to tank 
noise, 105 howitzers, 30 and 50-caliber machine guns, and 
pistol noise.  He also reported exposure to guns on the rifle 
range, and that hearing protection was not available.  The 
veteran reported that as a civilian he had been a heavy 
equipment mechanic, but he denied exposure to excessive 
noise.  He also reported hunting once a year, but denied ever 
shooting the gun.  The veteran attributed his hearing loss 
and tinnitus to his tenure in the military.  The diagnoses 
included bilateral sensorineural hearing loss.  The examiner 
reported that normal hearing was noted in 1953.  It was her 
opinion that the veteran's hearing loss was not related to 
service.  The VA examiner also noted that due to the delay in 
onset of the tinnitus, and the lack of supportive evidence in 
the service medical records, it was her opinion that the 
veteran's tinnitus was not related to service.

VA outpatient records dated from July 2002 to August 2004 
indicate that the veteran has bilateral hearing loss, but 
make no comment about the etiology of such loss.

Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
or tinnitus becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in, or 
aggravated by, service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2004).

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  

Tinnitus

While the veteran asserts that he has tinnitus due to 
acoustic trauma during service, as a layperson he is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

There are no medical records indicating that the veteran 
experienced tinnitus during service or within a year of 
discharge from service.  The earliest medical record of 
tinnitus is dated in September 1992.  There is also no 
medical evidence relating the veteran's current tinnitus to 
service.  Furthermore, in June 2003, a VA audiologist, after 
an examination of the veteran and a review of the record, 
expressed her opinion that it was not likely that the 
veteran's tinnitus was related to service. 

In conclusion, the evidence of record does not show that the 
veteran developed tinnitus during service or for many years 
after service.  The medical evidence also does not show that 
the veteran's tinnitus is in any way related to service.  
Accordingly, the preponderance of the evidence is against 
entitlement to service connection for tinnitus.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

New and Material Analysis - Bilateral Hearing Loss

The medical evidence of record prior to the November 1999 
final rating decision showed that the veteran had bilateral 
hearing loss disability.  However, the evidence of record at 
that time contained no medical opinion concerning the origin 
of the veteran's hearing loss.  The newly submitted evidence 
includes the June 2003 VA examination report which expresses 
an opinion as to the etiology of the veteran's hearing loss.  
The Board notes that this evidence is material to the 
veteran's service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Consequently, the Board is of the 
opinion that new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  

De Novo Review

The Board notes that in the August 2003 supplemental 
statement of the case, the RO considered the veteran's claim 
for service connection for bilateral hearing loss on a de 
novo basis.  Consequently, there is no prejudice to the 
veteran for the Board to also consider the veteran's claim on 
a de novo basis at this time.  See Bernard v. Brown, supra.

While the veteran claims he has bilateral hearing loss as a 
result of service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

As noted above, the veteran was shown to have normal hearing 
on entrance and discharge from service.  The evidence of 
record reveals that the first medical evidence of bilateral 
hearing loss was in March 1992.  The record contains no 
medical evidence relating the veteran's current hearing loss 
to his period of service.  However, there is a medical 
opinion indicating that the veteran's bilateral hearing loss 
is not related to service.  Since the medical evidence of 
record fails to indicate that the veteran experienced hearing 
loss during service, within a year of discharge from service, 
or that his current hearing loss is in any way related to 
service, service connection for bilateral hearing loss is not 
warranted.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for bilateral 
hearing loss, is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


